United States Court of Appeals for the Federal Circuit


                                       2007-5050


                              JEROME VICTOR TRAFNY,

                                                     Plaintiff-Appellant,

                                           v.


                                   UNITED STATES,

                                                     Defendant-Appellee.



      Jerome Victor Trafny, of Tucson, Arizona, pro se.

       Matthew H. Solomson, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. On the
brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director, and
Brian M. Simkin, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge George W. Miller
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                     2007-5050

                            JEROME VICTOR TRAFNY,

                                                    Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                    Defendant-Appellee.

                          ___________________________

                          DECIDED: October 2, 2007
                          ___________________________


Before BRYSON, Circuit Judge, CLEVENGER, Senior Circuit Judge, and MOORE,
Circuit Judge.

PER CURIAM.

                                     DECISION

      Appellant Jerome Victor Trafny appeals from the judgment of the Court of

Federal Claims, No. 06-905C, dismissing his complaint for lack of subject matter

jurisdiction. Because we agree with the trial court that Mr. Trafny’s complaint is not

within the jurisdiction of the Court of Federal Claims under the Tucker Act, 28 U.S.C.

§ 1491, we affirm.
                                     BACKGROUND

       Mr. Trafny is apparently an inmate in a federal correctional institution. Although

his complaint is difficult to understand, the trial court interpreted his complaint to be

based on the contention that the Federal Bureau of Prisons has failed to provide him

with the medicines he needs following eye surgery to treat his glaucoma. Claiming that

he suffered injury to his eyesight as a result, he seeks damages in excess of $13

million.

       The trial court interpreted his claim as being predicated on the cruel and unusual

punishments clause of the Eighth Amendment to the Constitution. The court held that

because the Eighth Amendment is not a “money-mandating” provision, it does not give

rise to a cause of action over which the Court of Federal Claims has jurisdiction. The

court further held that to the extent Mr. Trafny has raised a tort claim against the United

States, the Court of Federal Claims does not have jurisdiction over tort claims. The

court therefore dismissed Mr. Trafny’s complaint.

                                      DISCUSSION

       The trial court was correct to dismiss the complaint. The Court of Federal Claims

does not have jurisdiction over claims arising under the Eighth Amendment, as the

Eighth Amendment “is not a money-mandating provision.” Edelmann v. United States,

76 Fed. Cl. 376, 383 (2007); Burman v. United States, 75 Fed. Cl. 727, 729 (2007);

Cosma-Nelms v. United States, 72 Fed. Cl. 170, 172 (2006); Calhoun v. United States,

32 Fed. Cl. 400, 404-05 (1994).       The court was also correct to hold that it lacks

jurisdiction over tort claims. See 28 U.S.C. § 1491(a)(1) (expressly excluding from the

court’s jurisdiction claims “sounding in tort”); Keene Corp. v. United States, 508 U.S.



                                            2
200, 214 (1993); Jentoft v. United States, 450 F.3d 1342, 1349-50 (Fed. Cir. 2006);

Alves v. United States, 133 F.3d 1454, 1459 (Fed. Cir. 1998).     Because all of Mr.

Trafny’s claims are based on the Eighth Amendment or are essentially tort claims, the

Court of Federal Claims lacked subject matter jurisdiction over this case, and we

therefore affirm the court’s order dismissing the complaint.




                                            3